Citation Nr: 1702070	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-22 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to June 29, 2011, and 60 percent thereafter, for ischemic heart disease (IHD).

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy.

3. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5. Entitlement to service connection for an esophageal condition, to include esophagitis, claimed as secondary to the service-connected diabetes mellitus.

6. Entitlement to service connection for hypernatremia, claimed as secondary to the service-connected diabetes mellitus.

7. Entitlement to service connection for a cognitive disorder, claimed as secondary to the service-connected diabetes mellitus.
8. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008, April 2012, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record contains a Request for Substitution of Claimant upon Death of Claimant that was submitted in January 2017, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

On January 18, 2017, the Board was notified that the appellant died in January 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


